Supreme Court of Florida
                                  ____________

                                  No. SC14-916
                                  ____________

                          MARLON FARON KELLY,
                               Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                   [July 2, 2015]

PER CURIAM.

      We initially accepted discretionary review of the decision in Kelly v. State,

137 So. 3d 2 (Fla. 1st DCA 2014). Upon further consideration, we exercise our

discretion and discharge jurisdiction. Accordingly, we hereby dismiss this review

proceeding.

      No motion for rehearing will be entertained by the Court. See Fla. R.App. P.

9.330(d)(2).

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.
Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      First District - Case No. 1D12-4795

      (Escambia County)

Nancy Ann Daniels, Public Defender, and Mary Jane Lord, Assistant Public
Defender, Second Judicial Circuit, Tallahassee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, Heather
Flanagan Ross, Assistant Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, Florida,

      for Respondent




                                       -2-